DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
A “digital location interface platform” has no art-accepted meaning and does not limit the scope of the claims to any specific manner or structure for performing the claimed function nor does it refer to any general class of structures which would be recognized by one of ordinary skill in the art.  Rather the term is considered to be a generic placeholder meant to refer to a computing device which is executing an application as described in paragraphs 0016-0025.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ofstad et al1 (“Ofstad”) in view of Ben-Tzvi et al2 (“Ben-Tzvi”).
Regarding claim 14, Ofstad teaches a system for interfacing with a 3D-modelled space comprising (such system being defined by the functions and components below where interfacing is accomplished through these limitations and the 3D-modelled space is interfaced with through the 3D representation below for example; thus see for example figures 7A-7F and paragraphs 0052-0058 showing various 3D-modelled spaces which a user may interface with through the described click targets where points of interest are 3D-modelled as can be seen in figures 7A-7F as the image shows various 3D models of points of interest; see also, paragraph 0020 teaching that “user navigation is based on the three-dimensional characteristics of the point of interest such that the user is able to familiarize him/herself with the three-dimensional characteristics of the point of interest and how the three-dimensional characteristics relate to images within the imagery set”):
a digital three-dimensional (3D) representation of a location, wherein said location is an interior of a structure (see Ofstad, paragraph 0020 as noted above teaching that “user navigation is based on the three-dimensional characteristics of the point of interest such that the user is able to familiarize him/herself with the three-dimensional characteristics of the point of interest and how the three-dimensional characteristics relate to images within the imagery set” where such 3D representations of locations may be seen in figures 7A-7F as explained in paragraphs 0053-0058, where for example as in these figures a 3D representation of a location is viewed by a user such as a point of interest or inside a point of interest where for example paragraph 0038 teaches the location could be the “white House” and “a click target at the door corresponding to moving to an interior view of the White House” or paragraph 0056 and figure 7D teaching a “click target 702D corresponds to viewing the interior of the building of the point of interest” such that the user is able to access the interior of a structure such as a building and this is represented to them in 3D digitally as seen in figure 7F for example and where additional representation data is provided in the form of other clickable content accessed at the location);
data representing a geographic position of said location (again note that “data representing a geographic location” is extremely broad and is not limited to any particular type of data as many types of data can “represent” a geographic position such as an image of a location providing indications of the exterior of a location giving geographic positions or an image can indicate a viewing direction which in context represents a geographic position or where for example this could range from precise GPS coordinate location data to an address of a location to a city, state, etc so long as it in some way represent a geographic position of a location at any level of granularity and as further defined below it must in some way be able to be indicated to the user as in the following limitations; see Ofstad, paragraphs 0028-0030 teaching for example “a unified imagery graph is associated with a specific geographic location…and includes multiple images of the geographic location from multiple different image sets” and further note that “images are organized in the imagery graph 208 based on their geographic locations, viewpoint orientations, or fields of view” and the “geographic location 214 may be based on a geographic tag within the image” or “may be represented as a latitude and longitude or as a street address”); and
a digital location interface platform (see X, ), wherein said digital location interface platform is configured to (note that this “platform” is interpreted under 35 U.S.C. 112f as noted above where such a platform is described in paragraphs 0017-0023 of the Specification where such a platform appears to be a specially programmed computing device which carries out the functions of the system; thus see Ofstad, paragraphs 0059-0066 and figure 8 teaching an “electronic system” which may be a “computer” or other type of programmed device executing the functions described or see paragraphs 0021-0024 also describing the system which includes for example a client computing device which executes the functions making it functionally a digital location interface platform) allow a user to access said digital 3D representation of said location (see Ofstad, paragraphs 0052-0058 and figures 7A-7F teaching that the platform used by the user allows a user to access said digital 3D representation of said location where for example the “click targets” described allow access to the digital 3D representation of locations where for example a user may click to access imagery or another 3D area of visual browsing), wherein said digital location interface platform is further configured to receive data representing a geographic position of a positioning device (see Ofstad, paragraph 0030 teaching “a unified imagery graph is associated with a specific geographic location…and includes multiple images of the geographic location from multiple different image sets” where these images may be “taken by a camera” and further note that “images are organized in the imagery graph 208 based on their geographic locations, viewpoint orientations, or fields of view” and the “geographic location 214 may be based on a geographic tag within the image” or “may be represented as a latitude and longitude or as a street address” such that in each case the platform receives such data representing a geographic position and in this context the position data is associated with the camera device taking the picture which is uploaded to the imagery set), wherein said digital location interface platform is further configured to cause said geographic position of said positioning device to be indicated to said user through said digital 3D representation of said location (see Ofstad, paragraphs 0028-0030 and 0052-0058 and figures 7A-7F where for example in figure 7D the user may see the interior location such as in figure 7F showing a digital 3D representation of an interior location where clickable targets show additional representations of the location and given the context of the user accessing the 3D digital representation which represents a geographic positions then when the user enters such a space or navigates within the model they are indicated the geographic position of the positioning device which provided representation data as the digital 3D representation of the location is based on images taken by devices at the geographic positions being navigated later on by a user of the digital location interface platform) when said positioning device is located within said location.
Ofstad teaches all of the above, but differs from the claim in that the positioning device of Ofstad as mapped above cannot be said to read on the claimed limitations as the positioning device of the camera taking the image would not necessarily be in said location.  Thus Ofstad stands as a base device upon which the claimed invention can be seen as an improvement through utilizing a technique which receives data representing a geographic position of a positioning device and functions to cause said geographic position of said positioning device to be indicated to said user through said digital 3D representation of said location when said positioning device is located within said location leading to an improvement over Ofstad such that the user’s position as indicated by their positioning device is received and based off of this, the system can indicate when a 3D representation is within a location leading to an ostensible improvement that a user is aware of the 3D representations which are available for them to view.
In the same field of endeavor relating to displaying location based information to a user in an interactive system, Ben-Tzvi teaches to model locations three-dimensionally and to allow a user to access digital 3D representations of these locations (see Ben-Tzvi, paragraphs 0036-0038 teaching “location aware entities (LAE)” which are 3D modelled spaces which are accessed by a user where the technique functions to “facilitate displaying LAE elements which are inside the driving area in real time” where these LAEs refer to “geospatial locations” and may be “shapes describing two/three dimensional objects” including a “Building object” modeled by “polygonal modeling”) and further teaches to receive data representing a geographic position of a positioning device (see Ben-Tzvi, paragraph 0037 teaching “an important aspect is…getting the current vehicle location from the navigation system” which may be a “GPS” or other GIS system) and further teaches to cause said geographic position of said positioning device to be indicated to said user through said digital 3D representation of said location when said positioning device is located within said location (see Ben-Tzvi, paragraphs 0037-0038 teaching that the technique is to “facilitate displaying LAE elements which are inside the driving area in real time” and may display points of interest “within pre-defined radius of current vehicle location” such that the geographic position of a modelled location is indicated by the LAEs displayed; see also paragraphs 0092-0098 teaching various techniques to indicate a location to a user when the user’s positioning device is within said location).  Thus Ben-Tzvi provides techniques which are applicable to the base system of Ofstad.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ofstad to apply the techniques of Ben-Tzvi above which leads to predictable results and would result in an improved system.  This is because Ofstad already teaches a user navigating through 3D modelled spaces but simply fails to teach a location based aspect of when to display certain modelled spaces and indicate they are available for viewing for example as rather a user may navigate to spaces without being located at such positions.  Thus Ben-Tzvi merely provides a basic technique which determines a device position and then uses this device position to cause the geographic position to be indicated to the user who sees the information in context as in Ben-Tzvi such that when the device is located within some location then the modelled information will be indicated to the user on that basis.  The predictable results would be that the digital location interface platform of see Ben-Tzvi, paragraph 0038).  Furthermore, note that Ofstad teaches that the platform is to be used “to more easily navigate and interact with visual data of a point of interest” and Ben-Tzvi is also directed to a system which displays 3D models of points of interest in a navigation setting, this further being evidence of obviousness to combine.
Regarding claim 5 Ofstad as modified teaches all that is required as applied to claim 13 above and further teaches wherein said digital 3D representation of said location comprises at least one digital image of said location (see Ofstad as modified where Ofstad’s points of interest as described in paragraphs 0052-0058 include various “click targets” which may lead to display of “images”).
Regarding claim 6, Ofstad as modified teaches all that is required as applied to claim 5 above and further teaches object data representing a property of an object located within location, and wherein said digital location interface platform is further configured to allow a user to access said object data through interaction with said digital 3D representation of said location (note that “object data representing a property of an object” is extremely broad and could simply be pixel data of an object in a location where for example a pixel color of an object of a location would be object data representing a property of an object and one could “access” such an object through viewing the object; thus see Ofstad as modified, with Ofstad teaching at paragraphs 0052-0058 and figures 7A-7F where for example in figure 7F the location is a “scene within a room” or in other words an interior of a building and this location includes objects such as walls and doors and a “ceiling” where clicking on 708F allows a user to access object data such as an image of the ceiling object such that interaction leads to accessing this object data
Regarding claims 14, 11 and 12, the instant claims are directed toward a method which performs the same functions as the system does in claims 13, 5, and 6, respectively, and also recites a similar “digital location interface platform” which is implemented by a “computing device.”  Ofstad teaches such a system as well as a similar digital location interface platform which is implemented by a computing device as fully explained above.  Therefore, the limitations of claims 14, 11 and 12 correspond to the limitations of claims 13, 5, and 6, respectively; thus they are rejected on the same grounds as claims 13, 5, and 6, respectively.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues against the combination of Ofstad as modified by Ben-Tzvi as previously applied to claims 4 and 12 (now represented in claims 13 and 14) and “contends that the proposed combination does not improve the functionality of Ofstad and would be non-obvious in view of the references’ particular purposes.”  The Examiner respectfully disagrees.
Applicant argues against the combination by first alleging that in Ofstad there “is no teaching, motivation, suggestion, or discussion of any benefit of implementing the undisclosed functionality of device-tracking within what is otherwise a static model.”  However, the Examiner did not allege that Ofstad disclosed such device-tracking within a location or interior location, in Ofstad any geographic positioning of a device which is received is tied to the capture of an image at a geographic position which is then accessed when interacting with the 3D model of the geographic location. This is a reason Ben-Tzvi is brought in to teach that the concept of device-tracking in relation to a 3D modelled space is known and could be combined to access digital representations of spaces and indicate to a user their geographic position while also indicating additional digital content related to their location.  As explained in the rationale for the combination, utilizing device-tracking to navigate through 3D modelled spaces as in Ben-Tzvi improves the navigation of the 3D modelled space as in Ofstad such that instead of 
Applicant then argues against the application of Ben-Tzvi and alleges that Ben-Tzvi has not “teaching, motivation, suggestion or benefit disclosed as to also accounting for individual positioning devices within a structure…that may exist at the destination” and argues that “[p]osition data for devices within a particular structure is simply not useful to the goals and objects of Ben-Tzvi.  The Examiner respectfully disagrees.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “accounting for individual positioning devices within a structure…that may exist at the destination”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Ben-Tzvi is not relied upon for the specific teaching of a positioning device “within a structure,” but for the teaching of a positioning device being utilized in 
Applicant finally argues that Ofstad and Ben-Tzvi “address distinct problems that require dramatically different solutions – problems and solutions that are both unique to that addressed by the present invention.”  The Examiner respectfully disagrees and notes that even were this true, it is not clear how it points out or addresses or refutes the combination of Ofstad and Ben-Tzvi explained above.  While these pieces of prior art may address different problems and have different exemplary embodiments, this does not mean that techniques of both are not applicable to each other, rather the teachings of Ben-Tzvi are applicable as explained above.  To the extent Applicant is alleging that the two pieces of prior are not analogous.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both pieces of prior art are in the field of applicant’s endeavor as both relate to interacting and navigating through 3D modelled spaces.  Furthermore, Applicant attempts to distinguish Ofstad and Ben-Tzvi by referring to numerous limitations which are not in the claims or are not prohibited by the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “static model used for remote viewing or visitation” “generation of dynamic instructions to facilitate navigation to a site” neither of which are prohibited by the claim language and “allow for monitoring individual positioning devices within a structure to promote workplace safety and assist rescue services in the event of an emergency”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus Applicant’s arguments in this regard are unpersuasive as well.
Applicant is encouraged to further recite in the claims limitations which perhaps address more specifically how the invention would help in promoting workplace safety or assisting rescue services in the event of an emergency, whether this be through more specifically defining the manner in which the geographic position is specifically represented to a user or through more specifically defining the form of the recited 3D digital representation which is indicated to a user or through defining how the 3D representation is indicated at any certain time with regard to the positioning device being located in the location.  In general the claims recite a system/method which are so broad as to cover many different applications of tracking a device and displaying digital data related to a 3D model related to the tracked position of a device, and thus could perhaps benefit from choosing a specific aspect of the invention to focus on as suggested above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebersole et al (US PGUB NO. 2003/0210228) -  See paragraphs 0064-0069 teaching position tracking of a user’s device in navigating a 3D modelled space and usage of tracking a device with regard to the interior of a building in for example a rescue service in the event of an emergency as in paragraphs 0088-0121 and for user in “safety” as in paragraphs 0129-0139 and where for example display of the interior of a location is mentioned in paragraphs 0129-0139 and figures 29-31 showing navigation through an interior modelled space based on the user device location.
Boggs et al (US PGPUB No. 2008/0062167) – see paragraphs 0063-0085 teaching “emergency” and safety related display of “(3-D) models of individual buildings, campuses” etc where the interior and exterior of a building may be modelled and navigated through such a model of a building as taught in paragraphs 0097-0108 where “movements of individuals in and around the structure can be updated, tracked and monitored” and as in paragraphs 0140-0150 and figures 15-20 the interior of a structure may be presented to a user based on a position device at a specific location and a digital representation of information at that location of modelled space is also available as the model is a complete detailed model of an interior of a building including occupants being tracked for their geographic position for example.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2613                


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 20140104280
        2 US PGPUB NO. 20110052042